office_of_chief_counsel internal_revenue_service memorandum number release date cc corp b05 roburch presp-133053-07 uilc date date third party communication none date of communication not applicable to roger p blythe lead internal revenue_agent field specialist financial products large mid-size business from rebecca o burch general attorney branch office of associate chief_counsel corporate debra l carlisle branch chief branch office of associate chief_counsel corporate subject presp-133053-07 tp protesting appeal on application of sec_1032 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corporation a --------------------------------------- acquiring parent counterparty date date date date date date date --------------------------------------------------------- -------------------------- --------------------- ------------------- -------------------------- --------------------- --------------------- ------------------- ---------------------- ------------------- presp-133053-07 date dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel v w x y z issue -------------------------- ------------ -------------- ------------- ----------------- -------------- ------------- ----------------- -------------- ----------------- -------------- ----------------- ------------------------------------------------------------------------------------------- ----------------------------------------------------- -------- -------------- ------------------ ----------- ------------------ does a change in the underlying stock to be delivered under the terms of a forward_contract originally specifying the corporation’s own stock due to a merger render sec_1032 inapplicable when the loss on the forward_contract is based on the value of the corporation’s own stock as of the date of the merger conclusion no the use of a conversion ratio in conjunction with the change in the underlying stock locked in the amount of loss on the forward_contract such loss was based on the value of the corporation’s own stock on the date of the merger and accordingly sec_1032 applies to the loss facts on date corporation a announced a dollar_figurea share buyback program by entering into equity forward contracts with several counterparties in which corporation a agreed to buy back a certain number of its own shares for a set price the forward price on various scheduled termination dates or settlement dates the counterparties agreed to deliver the agreed amount of shares each contract could be settled in one of three ways first_corporation a could deliver the forward price and the counterparty would deliver the agreed amount of shares physical settlement the parties could also settle the contract by one party delivering to the other party the amount of net equity in the contract using either cash presp-133053-07 cash settlement or additional corporation a shares share settlement under a cash or share settlement corporation a would deliver cash or additional shares to the counterparty if on the date of settlement the market price of corporation a’s shares were less than the forward price corporation a agreed to pay the counterparty would deliver cash or additional shares to corporation a if on the date of settlement the market price of corporation a’s shares were more than the forward price corporation a agreed to pay during the tax years ending date and date corporation a physically settled seven of nine contracts in these contracts corporation a paid the forward price and the counterparty delivered the agreed amount of shares corporation a relied on sec_1032 to report no gain_or_loss on these contracts on date when corporation a had two contracts remaining parent formed a merger subsidiary the acquiring_corporation into which corporation a merged via a reorganization represented as qualifying under sec_368 under the terms of the two remaining contracts the shares corporation a agreed to buy back under the contract changed from corporation a’s shares to shares of acquiring’s parent using a conversion ratio of v the use of the conversion ratio pinpointed the number of parent shares that would equal the value of one corporation a share on the merger date corporation a’s value was declining up to the date of the merger parent’s stock rose in value after the date of the merger just before the date of the merger if the two contracts were settled with either cash or additional shares corporation a would have realized an approximate dollar_figureb loss the conversion ratio preserved this loss in the contracts going forward_contract prior to the merger the terms of the first contract provided that corporation a would pay dollar_figurec per share for w of its shares for a total_payment of dollar_figured on date the application of the conversion ratio changed the number of shares to x shares of parent stock the total_payment of dollar_figured stayed nearly the same the resulting price per share under this contract was dollar_figuree per share contract prior to the merger the terms of the second contract provided that corporation a would pay dollar_figuref per share for y of its shares for a total_payment of dollar_figureg on date the application of the conversion ratio changed the number of shares to z shares of parent stock the total_payment of dollar_figureg stayed nearly the same the resulting price per share under this contract was dollar_figureh per share on date acquiring cash settled the two remaining contracts acquiring owed the counterparty dollar_figurei on both contracts the counterparty sold for dollar_figurej the number of parent shares it would otherwise have been required to deliver acquiring paid the counterparty the remaining dollar_figurek in cash on its tax_return for the year ending date acquiring reflected a capital_loss of dollar_figurek due to the contracts parent relies on sec_1032 not applying to the forward contracts to assert that acquiring is entitled to deduct the loss presp-133053-07 arguing that the loss was realized with respect to stock which was not acquiring’s own stock law and background the first sentence of sec_1032 provides that no gain_or_loss shall be recognized to a corporation on the receipt of money or other_property in exchange for stock including treasury_stock of such corporation this sentence was enacted in the history of sec_1032 demonstrates that congress intended that it be applied broadly in its current form sec_1032 reflects several changes from the original provision all of which were intended to reach the result of nonrecognition with respect to gain_or_loss on a corporation’s various transactions in its own stock prior to the enactment of sec_1032 the treasury regulations under gross_income provided how a corporation should be taxed on transactions involving its shares of capital stock these regulations were in force from to and broadly declared that there was no gain_or_loss from the purchase or sale of a corporation’s own stock the rule_of nonrecognition was uniformly applied to cases in which the taxpayer sold or purchased its stock at a price different from the stock’s fair_market_value at the time of the exchange in simmons hammond manufacturing co 1_bta_803 the taxpayer purchased its own shares for market_value sold the shares below their fair_market_value and claimed a loss the court explained that had the shares been sold at fair_market_value the transaction would have constituted a capital_transaction that would not have changed the corporation’s capital accounts because the assets and liabilities would have been equally increased when the corporation sold the shares for less than their fair_market_value however the loss was not the corporation’s loss by acquiring the shares at less than fair_market_value simmons and hammond increased their proportionate share in a distribution of the corporate assets without contributing proportionately to the asset account in effect they had gotten the equivalent of a distribution of surplus to the extent of their below market purchase_price while the court acknowledged that the sale of the shares below fair_market_value created a diminution in value for the other remaining shareholders it held that this was not a loss to the corporation in illinois rural credit association 3_bta_1178 the taxpayer did not include in its income payments it received to purchase stock that was never issued the corporation planned to issue its stock in exchange for a fully paid subscription price however when some shareholders did not pay the full subscription price the corporation retained their money without issuing stock the corporation did not treat the amounts received as income and the court agreed that such amounts were not income the board_of_tax_appeals later overruled simmons hammond in r j reynolds tobacco co v comms’r 553_bta_949 the board_of_tax_appeals was following its ruling in s a woods 57_f2d_635 1287_us_613 that triggered recognition when a corporation dealt with its own shares as it would shares of another corporation in response to s a woods and cases following that rule congress changed the law by enacting sec_1032 presp-133053-07 the subscribers made the payments as capital payments to provide capital for the corporation the fact that the stock was never issued for such payments because they were not fully paid did not alter their capital character which was distinguishable from income in 15_bta_210 aff’d 42_f2d_849 2d cir a subscription agreement allowed a corporation’s two shareholders to purchase additional stock during a certain amount of time for a set price and only one did so after the corporation’s stock had greatly increased in value hearn the shareholder who had not purchased additional stock sued the other to enforce his right to subscribe to the shares at the previously set price the shareholders settled the suit by having the corporation give an amount of cash to hearn which amount the corporation deducted on its return relying on the capital_transaction reasoning in simmons supra the court explained that the effect of the corporation’s payment to hearn was to reduce the value of the other shareholder’s shares because such reduction affects only the owners of the stock there was no loss to the corporation despite the decisional law that favored nonrecognition when a taxpayer engaged in transactions involving its own stock an opposite decision was made in 57_f2d_635 1287_us_613 in s a woods the woods company the respondent sued the yates company for infringement of a patent and obtained a decree in its favor for damages in connection with the settlement the yates company transferred to the woods company big_number shares of the woods company capital stock having a value of dollar_figure after acquiring the stock the woods company retired it thereby reducing its capital stock from big_number shares to big_number shares the commissioner ruled that the value of the stock was taxable_income unlike the decisions in the prior cases the woods court considered whether the receipt and retirement of the shares in this case justified a different result the court reasoned that where a corporation has legally dealt in its own stock as it might in the shares of another corporation and in so doing has had a gain_or_loss there is no reason why gain_or_loss should not be taken into account in computing taxable_income the court found that the transaction was the equivalent of the payment of cash to the woods company and the investment of the cash in its own stock the result of the cash received would have been taxable_income and the court held that the transaction was not changed in its essential character by the fact that the woods company received its own stock the first circuit_court of appeals decided s a woods in in the treasury regulations were changed to give effect to the decision by implementing a facts and circumstances analysis to discern whether a corporation was engaging in only a capital_transaction or whether the corporation was intending to deal in its own shares as it might in another corporation’s shares the latter decision required recognition and the former did not over the next two decades the courts continued ruling on this issue with increasing inconsistency presp-133053-07 sec_1032’s legislative_history indicates congress understood that the developing case law and the facts_and_circumstances_test of the regulations were creating uncertainty for taxpayers in enacting the current first sentence of sec_1032 in congress codified the rule that was consistent with the pre-1954 case law and regulations it eliminated the rule that required recognition in s a woods-type transactions see s rep no 83d cong 2d sess congress amended sec_1032 in and to broaden its application to transactions involving instruments that were substitutes for a taxpayer’s own stock in for example taxpayers were engaging in transactions that allowed them to elect into and out of nonrecognition under sec_1032 by using illinois rural credit supra to avoid the result in revrul_72_198 1972_1_cb_223 revrul_72_198 addressed a situation in which corporation x acquired all of the outstanding_stock of corporation y in exchange for the issuance of its own stock warrants the warrants entitled the holder to purchase a certain amount of x voting_stock at a certain price within a specified period of time the revenue_ruling noted that sec_1032 provides that no gain_or_loss shall be recognized to a corporation upon the receipt of money or other_property in exchange for stock including treasury_stock of such corporation accordingly the revenue_ruling held that no gain_or_loss is recognized to x upon the issuance of its stock warrants in exchange solely for the outstanding_stock of y sec_1032 applies when any warrants are exercised and stock is issued and consequently no gain_or_loss will be recognized to x upon such exercise and issuance if however the warrants lapsed without being exercised the revenue_ruling applied sec_1_1234-1 and held that x would recognize gain in an amount equal to the fair_market_value of the y stock at the date of its exchange for the issuance of the warrants congress understood the problem created by these seemingly inconsistent rules the committee report included an example of how a taxpayer could make use of the ruling to whipsaw the government present law can put the service into an unacceptable position if a corporation issues a warrant for dollar_figure and buys it back for dollar_figure it is likely to argue that notwithstanding rev it recognizes no income citing illinois rural credit association and other authorities if the corporation's stock goes up in value and the corporation buys the warrant back for dollar_figure it is likely to claim a loss citing revrul_72_198 the committee desires to end this discontinuity furthermore the committee believes that the repurchase of a warrant by the issuing_corporation should not produce different tax consequences to the corporation than an exercise of the warrant followed by a repurchase by the corporation of the newly issued stock revrul_86_9 1986_4_irb_6 declared revrul_72_198 obsolete with respect to options acquired or lapsing after date the effective date of sec_57 of the tax_reform_act_of_1984 presp-133053-07 see staff of h comm on ways and means 83d cong report on deficit_reduction_act_of_1984 comm print based on the consistent trend by congress to broadly apply sec_1032 and the policies underlying that trend the service interprets sec_1032 as applying to forward contracts whether or not stock is actually transferred where gain_or_loss is determined based on the value of the taxpayer’s own stock the service issued a private_letter_ruling in which it ruled that sec_1032 applies in a case where no stock was sold and where it resulted in the nonrecognition of gain under the facts of this ruling the corporation had gain resulting from payments made by holders of contracts in cash settlement of the corporation’s contracts to sell its stock see plr this letter_ruling has been discussed by commentators see tnt and tnt note that private letter rulings are not precedent and are not cited herein for that purpose discussion the cases and rulings cited above are cited in support of the service’s view that congress did not intend sec_1032 to be elective or to be avoided by economically equivalent transactions and that it should be applied broadly the instant case presents facts that were not previously ruled upon by the service or the courts however the overriding principle that is present in the service’s rulings and the history of sec_1032 does apply to the instant case this principle is that when taxpayers engage in transactions that result in a gain_or_loss that is based on the value of their own stock sec_1032 requires nonrecognition of such gain_or_loss in this case corporation a entered into the two forward contracts at issue using corporation a’s stock as the underlying subject of the contract the forward price under contract was dollar_figurec and the forward price under contract was dollar_figuref between date and the merger date corporation a’s value had fallen while we do not know the value of corporation a’s stock on date nor the value on the merger date the facts that we have indicate that the value of corporation a’s stock dropped and was below the forward price in both contracts on the merger date the cash settlement of these forward contracts as of the date of the merger based on the value of corporation a’s own stock would have resulted in a loss to which sec_1032 would have applied corporation a merged into acquiring via a transaction represented to qualify as a tax-free reorganization the reorganization provisions in the code treat the merged corporation corporation a as continuing in a modified corporate form via the surviving corporation acquiring see sec_1_368-1 as a result of the merger acquiring stepped into the shoes of corporation a with respect to the forward contracts remaining see eg sec_381 the regulations thereunder and boris i bittker and james s eustice federal income_taxation of corporations and shareholders 6th ed para dollar_figure warren gorham and lamont presp-133053-07 on or around the date of the merger the contract was changed to provide that parent’s stock would be the underlying subject of the contract in addition to the change to parent stock the value of corporation a’s stock on the merger date was used to establish the number of shares of the substitute stock that would be measured against the original forward price that was set at the beginning of each contract conversion ratio by using the conversion ratio the loss based on the value of corporation a’s stock up to the merger date was locked into the forward contracts and remained so after the underlying subject of the contracts changed to parent’s stock after the merger parent stock rose in value until the contract was settled even with parent’s rise in value however the previous locked in loss the difference between the forward price and corporation a’s value on the merger date was so significant that the gain produced by parent’s rise in value merely reduced the amount of overall loss when the contracts were settled corporation a’s representatives refer to revrul_70_305 1970_1_cb_169 to support recognizing the loss on the forward_contract in revrul_70_305 x a wholly- owned subsidiary of p purchased p shares on the open market x then sold the shares to outside interests at a gain the ruling holds that the stock of p held by x is not treasury_stock that the sale of such stock is not a sale by the corporation of its own stock for purposes of sec_1032 and that the transaction results in a gain_or_loss recognized by x corporation a’s representatives assert that because acquiring settled the forward_contract using parent’s stock the ruling applies and the transaction falls outside sec_1032 which allows the taxpayer to recognize the loss on the forward_contract however the revenue_ruling does not apply to the loss in the instant case the loss to x in the revenue_ruling was based on the value of a different corporation’s stock in contrast the loss to acquiring in the instant case was based on the value of acquiring’s own stock ie acquiring’s sec_381 predecessor’s stock up to the point of the merger the loss on corporation a stock that was embedded in the changed contract did not change or disappear just because the parties agreed to change the underlying stock to be delivered under the contract for example if parent’s stock had not risen in value between the merger date when the underlying stock to be delivered changed and the settlement_date of the contracts there would have been a loss at the end of the contracts of exactly the amount of loss that occurred up to the merger date that loss originated from and was attributable solely to the value of the corporation a stock it did not lose its origin when the parties changed the underlying stock to be delivered under the forward contracts accordingly taxpayer’s loss on the forward contracts should have been treated as a nonrecognized loss under sec_1032 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views presp-133053-07 please call rebecca o burch or me at not a toll-free call if you have any further questions sincerely _debra l carlisle__________ debra l carlisle chief branch office of associate chief_counsel corporate
